Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Response to Arguments
Regarding the arguments against the rejection of claims under 35 USC 101, Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. Due to the amendments, an updated rejection is presented.

Due to the amendments, the arguments regarding the rejection of claims under 35 USC 103 are rendered moot. New grounds of rejection is presented below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-17 are related to an apparatus (i.e., system).  Accordingly, claims 1-17 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A medical examination support apparatus comprising: 
	A processor configured to:
generate a clinical flow display screen for displaying a clinical flow in which identification information of a patient and a medical examination process including a plurality of items are associated with each other for each of a plurality of patients;  
display a searching condition in which a plurality of items corresponding to the plurality of times of a selected patient selected from the plurality of patients are input on the clinical flow display screen, and the clinical flow of the selected patient, on the clinical flow display screen; and
based on the searching condition, compare a medical examination process of the selected patient to a medical examination process corresponding to a patient other than the selected patient and search for a clinical flow of  a similar patient, which has a high similarity to the medical examination process corresponding to the selected patient, 
wherein the processor is further configured to display the clinical flow of the similar patient searched  on the clinical flow display screen in an overlapping manner.

The Examiner submits that the foregoing underlined limitations constitute a “certain methods of organizing human activity” specifically managing human interactions because comparing the medical examination process of a patient to another patient and, in this process, searching for a highly similar patient with a highly similar examination process based on a searching condition are processes that are used for the management of a medical examination of a patient. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claims 2, 3, 4, 5 recite of a searching condition, such as utilizing examination data that considered future medical exams when searching for a similar patient, thus further describe the abstract idea. Claim 8 recites predicting an exam process. Claim 9 recites creating a timeline for the medication examination process, are steps in the management of the examination process. Claim 10 recites predicting a discharge destination for the selected patient based on searching for a similar patient, therefore further describes the abstract idea. Claim 13 and 14 merely recite the determination of factors such as the sex of the patient, and creating a pictogram or picture of the determined factor, and thus recite the abstract idea of management of the examination process. Claim 16 recites a prediction result of the examination process, and thus further recite the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A medical examination support apparatus comprising: 
	A processor configured to: (mere computer implementation as noted below, see MPEP 2106.05(f)))
generate a clinical flow display screen for displaying a clinical flow in which identification information of a patient and a medical examination process including a plurality of items are associated with each other for each of a plurality of patients; (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data) for PEG Step 2B) 
display a searching condition in which a plurality of items corresponding to the plurality of times of a selected patient selected from the plurality of patients are input on the clinical flow display screen, and the clinical flow of the selected patient, on the clinical flow display screen; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data) for PEG Step 2B)
based on the searching condition, compare a medical examination process of the selected patient to a medical examination process corresponding to a patient other than the selected patient and search for a clinical flow of  a similar patient, which has a high similarity to the medical examination process corresponding to the selected patient, 
wherein the processor is further configured to display the clinical flow of the similar patient searched  on the clinical flow display screen in an overlapping manner. (mere computer implementation as noted below, see MPEP 2106.05(f)))

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the processor and the processor configured to display the clinical flow of the similar patient searched  on the clinical flow display screen in an overlapping manner, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). Merely displaying the clinical flow of the similar patient in an overlapping manner on a display is considered use of a conventional computer process to carry out the abstract idea. The overlapping nature of the UI merely recites the generic action of an interface with overlaying elements on display.

Regarding the additional limitation of generate a clinical flow display screen for displaying a clinical flow in which identification information of a patient and a medical examination process including a plurality of items are  associated with each other for each of a plurality of patients and additionally display a searching condition in which a plurality of items corresponding to the plurality of times of a selected patient selected from the plurality of patients are input on the clinical flow display screen, and the clinical flow of the selected patient, on the clinical flow display screen, these are merely pre-solution activities. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). The display of the patient’s examination information is used as pre-solution activity for the abstract idea of comparing and searching for other patient examination information. Additionally, displaying the searching condition and the clinical flow of the selected patient are steps and activities to gather data that is used for the described abstract idea.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to compare and search for similar patient medical exams, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 19 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 2 and 3 recite a searching condition setting unit that is generated from generic computer hardware and software (see MPEP 2106.05(f)) to carry out determining a searching condition for a case and further recites merely display the searching condition on a display (see MPEP 2106.05(g)). Claim 4 recites the usage of machine learning for determining the similarity of data for the searching, and thus recites the use of basic machine learning logic to carry out the abstract idea (see MPEP 2106.05(f)). Claims 6, 7, and 9 recite the display of determined information from part of the abstract idea for display on a display device (see MPEP 2106.05(g)). Claim 8 and 10 recites the use of the above described “units” to carry out the abstract idea (see MPEP 2106.05(f)). Claim 11 recites basic functionality of a UI system with a display to show the comparison of patients (see MPEP 2106.05(f)). Claims 12, 15-17 recite further inputs that can be added and displayed to the UI of the system (see MPEP 2106.05(f)). 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 13 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the processor and the processor configured to display the clinical flow of the similar patient searched  on the clinical flow display screen in an overlapping manner, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). Merely displaying the clinical flow of the similar patient in an overlapping manner on a display is considered use of a conventional computer process to carry out the abstract idea. The overlapping nature of the UI merely recites the generic action of an interface with overlaying elements on display.

Regarding the additional limitation of generate a clinical flow display screen for displaying a clinical flow in which identification information of a patient and a medical examination process including a plurality of items are  associated with each other for each of a plurality of patients and additionally display a searching condition in which a plurality of items corresponding to the plurality of times of a selected patient selected from the plurality of patients are input on the clinical flow display screen, and the clinical flow of the selected patient, on the clinical flow display screen, these are merely pre-solution activities. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). The display of the patient’s examination information is used as pre-solution activity for the abstract idea of comparing and searching for other patient examination information. Additionally, displaying the searching condition and the clinical flow of the selected patient are steps and activities to gather data that is used for the described abstract idea. (see MPEP § 2106.05(g) and (d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”). The display of the patient’s examination information is used as pre-solution activity for the abstract idea of comparing and searching for other patient examination information.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-17 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-9, 15-17 are rejected under 35 USC 102 (a)(1) as being anticipated by US 2013/0238363 A1 to Ohta et al. (“Ohta”):

Regarding claim 1:
Ohta teaches a medical examination support apparatus comprising: a processor configured to: generate a clinical flow display screen for displaying a clinical flow in which identification information of a patient and a medical examination process including a plurality of items are associated with each other for each of a plurality of patients ([0006]- system for managing the examination process workflow of a patient by finding similar cases through comparison is described. [0045]- the system uses an interface for displaying the workflow of the examination of a patient and includes identification (ID) number of the patient and relevant information such as the type of procedure and other codes. )
display a searching condition in which a plurality of items corresponding to the plurality of a selected patient selected from the plurality of patients are input on the clinical flow display screen, and the clinical flow of the selected patient, on the clinical flow display screen; and ( [0079]- “determination statements” can be inputted and displayed as shown in [0069] and can be used as a way to find similar patients (interpreted as the searching condition). [0045]- Workflow of the patient is shown on display as well)
based on the searching condition, compare a medical examination process of the selected patient to a medical examination process corresponding to a patient other than the selected patient and search for a clinical flow of a similar patient, which has a high similarity to the medical examination process corresponding to the selected patient ([0041]- system can search for similar cases by comparing the examination workflows. [0077-0079]- the “determination statement” searching condition is used to calculate the similarity of the patient’s examination workflow with another patient’s examination workflow. )
wherein the processor is further configured to display the clinical flow of the similar patient searched on the clinical flow display screen in an overlapping manner ([0081, 0083]-similar patient’s workflow is displayed as shown in Figures 13 and 14.)

Regarding claim 2:
Ohta teaches all of the limitations of claim 1. Ohta further teaches wherein the processor is further configured to: set a searching condition in a case of searching by the medical examination process searching unit, input the searching condition  and display the searching condition on the display screen ([0079]- “determination statements” can be inputted and displayed as shown in [0069] and can be used as a way to find similar patients (interpreted as the searching condition). [0045]- Workflow of the patient is shown on display as well), 

Regarding claim 3:
Ohta teaches all of the limitations of claim 2. Ohta further teaches wherein the processor is further configured to: display medical examination data configuring the medical examination process on the display screen, set the medical examination data as the searching condition, and search for the medical examination process including medical examination data having a high similarity to the medical examination data set as the searching condition ([0041]- system can search for similar cases by comparing the examination workflows. [0077-0079]- the “determination statement” searching condition is used to calculate the similarity of the patient’s examination workflow with another patient’s examination workflow.)

Regarding claim 4:
Ohta teaches all of the limitations of claim 3. Ohta further teaches wherein the processor is further configured to perform the searching by using similarity between pieces of medical examination data, the similarity being set by25 machine learning ([0039]- machine image processing is used to process the medical exam imaging data. [0041]- processed medical data is used for similarity analysis ).

Regarding claim 5:
Ohta teaches all of the limitations of claim 3. Ohta further teaches wherein the medical examination data includes a process of future medical examination scheduled to be performed and a result of past medical examination performed ([0045]- future, scheduled examinations from different hospital departments are shown in the system. [0034]-previous examination cases in a medical information database to acquire workflow information (the result of the past exams).).

Regarding claim 7:
Ohta teaches all of the limitations of claim 3. Ohta further teaches wherein the processor is further configured to make important medical examination data displayed in a different display mode than that of other medical examination data in the medical examination process ([0074-0075]-ranking of the data relative to the similarity of the data is shown on display in the workflow).

Regarding claim 8:
Ohta teaches all of the limitations of claim 1. Ohta further teaches wherein a process of medical examination for the selected patient is predicted by using the searching result ([0045]- future, scheduled examinations from different hospital departments are shown in the system. [0034]-previous examination cases in a medical information database to acquire workflow information (the result of the past exams).).

Regarding claim 9:
Ohta teaches all of the limitations of claim 1. Ohta further teaches wherein a timeline for displaying a part or entirety of the medical examination process of the selected patient in a time series is created by using the searching result ([0045]- the examination process is shown as a workflow time series field).

Regarding claim 15:
Ohta teaches all of the limitations of claim 1. Ohta further teaches wherein the processor is further configured to set only a part of the plurality of items of the selected patient as the searching condition, according to a user's choice. ([0079]- “determination statements” can be inputted and displayed as shown in [0069] and can be used as a way to find similar patients (interpreted as the searching condition).)

Regarding claim 16:
Ohta teaches all of the limitations of claim 1. Ohta further teaches wherein the processor is further configured to display a prediction result of at least one of the plurality of items constituting the medical examination process corresponding to the selected patient in the clinical flow display, based on the medical examination process corresponding to the similar patient. ([0091-0092, 0093]- based on comparing patients based on similarity, medical data indicating predicted results of an examination are calculated and displayed as a list)

Regarding claim 17:
Ohta teaches all of the limitations of claim 16. Ohta further teaches, wherein the processor is further configured to display the item with the prediction result and the other items in different display modes. ([0093]- the medical data from the similarity analysis are listed in descending order (the different display modes))


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 11, 12, 13, 14 are rejected under 35 USC 103 as being unpatentable over US 2013/0238363 A1 to Ohta et al. (“Ohta”) in view of US 2016/0203277 A1 to Okabe et al. (“Okabe”): 

Regarding claim 6:
Ohta teaches all of the limitations of claim 3. Ohta however does not teach:
 Wherein the processor is further configured to generate a pictogram indicating the medical examination data and display the pictogram as the medical examination data displayed on the display screen 
Okabe however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, the status of a medical examination (which can include a status as to whether or not an ultrasound image was checked) can be displayed as an illustration in the UI (this illustration is interpreted as a pictogram that indicates medical examination data [0190]. Figure 27, step 126 shows how the illustration indicates the status of the examination. 
Therefore it would have been obvious to one of ordinary skill in the art of medical examinations before the effective filing date of the current invention to modify the medical examination support apparatus of Ohta to include an illustration indicating an exam status as taught by Okabe because providing visual display of patient information provides easy and comprehensive visualization of medical data as similarly described in [0006] of Okabe.

Regarding claim 11:
Ohta teaches all of the limitations of claim 1. Ohta however does not teach:
wherein the clinical flow display screen is a two-dimensional region composed of a first axis in which the identification information of a plurality of the patients is arranged and a second axis in which a plurality of items of the medical examination process are arranged, and in the clinical flow of the similar patient overlapped on the clinical flow display screen, the identification information is on the first axis and the plurality of items of the medical examination process are on the second axis.
Okabe however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, the patients in a system can be listed on a display screen through a UI that can display the identification information of a patient (which would include the Patient ID) [0093]. Figure 7 shows how the list of patients with their ID and “Examination” information is constructed. Additionally, the clinical flow timeline of a patient can be shown in an overlapping manner in a timeline as shown in Figure 24 [0185]. Figure 13 further shows an x axis that shows the examination process of a patient, and the y axis shows the plurality of patients.
Therefore it would have been obvious to one of ordinary skill in the art of medical examinations before the effective filing date of the current invention to modify the medical examination support apparatus of Ohta to include a display screen displaying relevant patient information as taught by Okabe because providing visual display of patient information provides easy and comprehensive visualization of medical data as similarly described in [0006] of Okabe.

Regarding claim 12:
Ohta teaches all of the limitations of claim 1. Ohta however does not teach:
 wherein with the clinical flow of the similar patient overlapped on the clinical flow display screen, input or correction of each item of the medical examination process of the selected patient is accepted.
Okabe however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, the patients in a system can be listed on a display screen through a UI that can display the identification information of a patient (which would include the Patient ID) [0093]. Figure 7 shows how the list of patients with their ID and “Examination” information is constructed. Additionally, the clinical flow timeline of a patient can be shown in an overlapping manner in a timeline as shown in Figure 24 [0185]. The figure 32 shows that an input can be received by a user to indicate that another step in the examination process needs to be added [0202]. 
Therefore it would have been obvious to one of ordinary skill in the art of medical examinations before the effective filing date of the current invention to modify the medical examination support apparatus of Ohta to include user interactions for input to the UI as taught by Okabe because providing visual display of patient information provides easy and comprehensive visualization of medical data as similarly described in [0006] of Okabe.

Regarding claim 13:
Ohta teaches all of the limitations of claim 1. Ohta however does not teach:
wherein the processor is fu`rther configured to display at least one pictogram corresponding to patient information for each item.
Okabe however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, the patients in a system can be listed on a display screen through a UI that can display the identification information of a patient (which would include the Patient ID) [0093]. Figure 7 shows how the list of patients with their ID and “Examination” information is constructed. Additionally, a pictogram icon representation can be shown in multiple implementations of the UI, including Figure 31 with the pictogram showing an avatar and the letter M for sex of the patient. 
Therefore it would have been obvious to one of ordinary skill in the art of medical examinations before the effective filing date of the current invention to modify the medical examination support apparatus of Ohta to include a display screen displaying relevant patient information as taught by Okabe because providing visual display of patient information provides easy and comprehensive visualization of medical data as similarly described in [0006] of Okabe.

Regarding claim 14:
Ohta teaches all of the limitations of claim 1. Ohta however does not teach:
wherein each item will display a pictogram corresponding to at least one of: sex of each patient; whether or not each patient is an aged person; and whether or not there is a medical examination result.
Okabe however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, the patients in a system can be listed on a display screen through a UI that can display the identification information of a patient (which would include the Patient ID) [0093]. Figure 7 shows how the list of patients with their ID and “Examination” information is constructed. Additionally, a pictogram icon representation can be shown in multiple implementations of the UI, including Figure 31 with the pictogram showing an avatar and the letter M for sex of the patient. 
Therefore it would have been obvious to one of ordinary skill in the art of medical examinations before the effective filing date of the current invention to modify the medical examination support apparatus of Ohta to include a display screen displaying relevant patient information as taught by Okabe because providing visual display of patient information provides easy and comprehensive visualization of medical data as similarly described in [0006] of Okabe.


Claim 10 is rejected under 35 USC 103 as being unpatentable over US 2013/0238363 A1 to Ohta et al. (“Ohta”)  in view of US 2016/0180029 A1 to Shanbhag (“Shanbhag”):

Regarding claim 10:
Ohta teaches all of the limitations of claim 1. Ohta however does not teach
wherein a discharge destination of the selected patient is predicted using the search result
Shanbhag however teaches before the effective filing date of the current invention that in a system that is used to support medical examinations for patients, a patient discharge is predicted to a location outside of the hospital based on patients with similar conditions and length of stay [0022].
Therefore, it would have been obvious to one of ordinary skill in the art of medical examination before the effective filing date of the current invention to modify the medical examination support apparatus of Ohta to include the patient discharge information as taught by Shanbhag because it provides predictions to improve patient resource management.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/13/22